Citation Nr: 1636915	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-21 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the left knee secondary to excision of osteochondroma (left femur) and lysis of the quadriceps and adhesions.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from July 1971 to September 1975.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this case for additional development in December 2012.  It has now been returned to the Board for appellate review.

The record before the Board consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, a Board videoconference hearing was conducted before a Veterans Law Judge.  The Veterans Law Judge who conducted the September 2012 Board videoconference hearing is no longer employed at the Board.  

In August 2016, the Board sent a letter to the Veteran to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  He responded that same month and stated that he wanted a Board video hearing before a Veterans Law Judge to be held at the RO.  A hearing on appeal must be granted when, as has happened in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a video hearing at his local RO before a Veterans Law Judge, as the docket permits.   

2.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

3.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

